Citation Nr: 0410945	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tendonitis of right thumb 
and wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1960 to 
January 1990. 
 
This appeal arises before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  Louisville, Kentucky, which 
denied the veteran's claim seeking entitlement to service 
connection for tendonitis, right thumb and wrist.

In both June 2001 and June 2003, the Board remanded this issue for 
further development.    


FINDINGS OF FACT

1.  There are no complaints, findings, treatment or diagnosis of a 
right thumb or right wrist disorder in service.

2.  The veteran was not treated for or diagnosed with tendonitis 
of the right thumb and wrist until many years after service.

3.  The veteran's tendonitis of the right thumb and wrist is not 
shown by competent medical evidence to be related to service or 
any event in service.  


CONCLUSION OF LAW

The veteran's tendonitis of the right thumb and wrist was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to his January 1960 report of medical history, the 
veteran did not ever have or presently have bone, joint, or other 
deformity.  His present health in his own words was characterized 
as "good."  The veteran's November 1964 re-enlistment examination 
indicated clinically normal upper extremities and a clinically 
normal spine, other musculoskeletal.  His August 1971 medical exam 
indicated clinically normal upper extremities and a clinically 
normal spine, other musculoskeletal.  

According to his June 1977 report of medical history, the veteran 
did not ever have or presently have any broken bones, or bone, 
joint, or other deformity.  His present health in his own words 
was characterized as "good health - no medications currently 
used."  His May 1982 and April 1986 medical exams indicated 
clinically normal upper extremities and a clinically normal spine, 
other musculoskeletal.  According to his April 1986 report of 
medical history, the veteran did not ever have or presently have 
any broken bones, or bone, joint, or other deformity.  His present 
health in his own words was characterized as "good.  No meds."        

The veteran's November 1989 retirement medical examination 
indicated clinically normal upper extremities and a clinically 
normal spine, other musculoskeletal.  
According to his November 1989 report of medical history, the 
veteran did not ever have or presently have any broken bones, or 
bone, joint, or other deformity.  His present health in his own 
words was characterized as "I am in good health.  I am taking no 
medication."  

According to his DD-214, the veteran's primary specialty titles in 
service were A6 system organizational maintenance technician (8 
years, 8 months); P3 system organizational maintenance technician 
(8 years, 8 months); and aviation maintenance material control 
chief (1 year, 8 months).

In December 1997, the veteran filed a claim seeking entitlement to 
service connection for tendonitis of the right thumb and wrist.  

A letter dated December 1997 was submitted from Dr. D. S.  The 
physician stated that the veteran was seen in his office on 
December 31, 1997.  The diagnosis was persistent, chronic extensor 
tendonitis, right wrist.  Another medical report dated December 
1997 from Dr. D. S. indicated that the veteran was seeking 
disability through the VA.  History of tendonitis, right wrist was 
noted on the report. 

In April 1998, the veteran was given a VA examination.  The 
veteran indicated that while on active duty in the late 1970s, he 
worked as an aircraft mechanic and did a great deal of hands-on 
work.  While he and others were lifting an aircraft, something 
gave way and all of the weight of the wing landed on his right 
hand.  He stated that he saw medics when he got on shore, but he 
did not go back to his ship and this incident was not followed up 
on.  Over the years, the veteran had had difficulty with this 
right hand and wrist.  Examination revealed a prominent styloid 
process of the radius which was somewhat tender to the examiner's 
touch.  The veteran stated that he had trouble flexing and 
extending the thumb, and had trouble gripping with his right hand 
and twisting open a bottle.  

Upon examination of the right hand and wrist, metacarpophalangeal 
flexion was limited to 60 degrees, and hyperextension 5-10 
degrees.  He could touch his right thumb to the tip of each 
fingertip, but could not reach the base of the little finger.  He 
made a much less tight and hard fist with the right hand than with 
the left.  Flexion was limited to 65-70 degrees, and 
hyperextension to 50 degrees.  Radial motion was limited to 10-15 
degrees, and ulnar motion to 35 degrees.  The VA examiner's 
diagnosis was tendonitis, right thumb and wrist with pain and 
limitation of motion.  The radiology report of the hands revealed 
a negative examination aside from a metallic foreign body in the 
right index finger.  A radiology report of the wrists indicated no 
significant osseous or articular abnormality, and the impression 
was normal exam.

According to a November 2000 hospital report from Dr. C. S., the 
veteran lacerated his right dorsal metacarpal phalangeal joint of 
his right thumb.  There was no neural, muscular, circulatory or 
tendinous involvement.  The wound was explored, and the tendon was 
clear.  There was no involvement of the artery.  The neurological 
exam was negative, and function examination was normal.

In a statement dated September 2001, the veteran indicated that 
his tendonitis condition was very painful at times.  He served in 
the military for 30 years, and worked on a Naval aircraft both 
afloat and on shore.  He stated that this accounted for his 
hearing loss and other conditions.

The veteran received a VA examination in January 2002.  The 
veteran's entire 
C-file and medical records were reviewed.  The veteran reported a 
history of right thumb tendonitis.  He indicated some pain with 
pushing and pulling in the right wrist, and that he had some pain 
that radiated up from the metacarpophalangeal joint of the thumb 
with heavy use.  He had no weakness or dysfunction related to the 
right hand and wrist.  The veteran's laceration of the right hand 
from November 2000 was noted as healed without sequelae.  His 
symptomatology was present prior to the laceration.  

Upon physical exam of the right hand, the veteran had normal 
muscle development and normal 5/5 grip strength.  The extensor and 
flexor strength of the right thumb was 5/5 without painful 
symptomatology.  He had full flexion of the hand.  He was able to 
approximate the median fold of the hand with the fingertips.  He 
was able to approximate all of the fingertips with the thumb.  
There was no tenderness to palpation of the wrist.  He indicated 
an area that was painful with heavy use.  Range of motion of the 
right wrist was normal.  He had normal flexion at 0 to 80 degrees, 
and normal dorsiflexion at 0 to 70 degrees.  Radial deviation was 
0 to 20 degrees, and ulnar deviation was 0 to 45 degrees.  He had 
negative X-ray films in the past which ruled out degenerative 
arthritis.  The VA examiner's diagnosis was recurrent tendonitis 
of the left thumb and wrist.  He further stated that it was not 
documented at any point in the existing medical records, which 
included multiple annual physical examinations, that he had 
treatment while in the military for this thumb disorder.  The 
examiner stated that it was unlikely given the documentation 
presented that this symptomatology had its inception while in 
military service.

Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 9, 
2000, for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claim.  The veteran was not provided with the 
information required under VCAA until after the RO's initial 
decision on this claim.  However, as a result of the ongoing 
development of the claim, this procedural irregularity did not 
result in prejudice to the claimant.  The veteran was in fact 
provided with the information required under VCAA, and he had an 
opportunity to respond to the notices before the claim was 
readjudicated in November 2003.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In June 2003, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter dated June 2003, the 
RO explained the information and evidence needed to substantiate 
his claim of service connection for tendonitis of the right thumb 
and wrist, with specific references to the need to provide 
evidence showing that the veteran's current tendonitis of the 
thumb and wrist began during military service.  The letter also 
explained what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would make every 
effort to obtain records in the constructive custody of the 
government, i.e. treatment records from VA hospitals, military 
records, etc.  With regard to the claimant's responsibilities in 
the development of the claim, the letter of June 2003 explained 
that the claimant needed to provide VA with enough information 
about records so that VA could request them from the person or 
agency who had them.  Finally, the claimant was asked to tell VA 
about any additional evidence he wanted VA to try to obtain for 
him.  While this statement may not be worded exactly to give the 
claimant notice that he should provide any evidence in his 
possession that pertains to the claim, the claimant was aware of 
the need to provide such evidence.   From the time of the original 
adjudication of the claim in July 1998 to the 
readjudication of the claim in November 2003, the claimant 
provided evidence in his possession that pertained to his claim, 
including a personal statement and medical records in support of 
his claim, as referenced below.  Thus, the letter of June 2003, as 
well as several other documents sent to the claimant during the 
course of the development of the claim, provided notices as 
required under the provisions of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

However, as noted above, there was a procedural irregularity.  The 
notice letter was dated in June 2003, or over four years after the 
RO initially decided the case.  Both 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) require that information be provided when the 
claim is filed, and, as noted in Bernard v. Brown, 4 Vet. App. 384 
(1993), notice alone does not make a procedure fair, but rather, 
notice must be combined with an adequate opportunity to be heard.  
In this case, such opportunity to be heard was provided to the 
claimant.  In June 2001, the Board remanded this issue to the RO 
for further development and for the purpose of notifying the 
veteran of the VCAA requirements.  The development of the claim 
continued beyond June 2001, and the veteran participated in that 
development.  For example, several important items of evidence 
were added to the record, including the veteran's statement in 
support of the claim in September 2001, additional private medical 
records from Dr. D. S. in December 2001, and a VA examination 
report in January 2002.  In November 2003, the RO reviewed all of 
the evidence of record, 
readjudicated the claim, and sent the claimant a supplemental 
statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an adequate 
opportunity to be heard with regard to the substantive matters 
covered in the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have met.  At 
this point, there is no reasonable possibility that further 
development would aid in the substantiation of the claim.  For 
this reason a remand for further development is not required.

II.	Service connection for tendonitis of the right thumb and 
wrist.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002).  The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d). 

In this case, the question that must be answered regarding the 
veteran's claim is whether his current tendonitis of the right 
wrist and thumb is related to service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2002).  

As is true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of the 
Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical opinions, 
from an expert and a treating physician); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  
The Court has rejected the "treating physician rule," which holds 
that opinions of a claimant's treating physician are entitled to 
greater weight than opinions from medical experts who have not 
treated a claimant. Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).

The evidence shows that the veteran has current tendonitis of the 
right thumb and wrist.  In December 1997, the veteran was assessed 
by Dr. D. S. as having persistent, chronic extensor tendonitis of 
the right wrist.  The physician also noted at the time that the 
veteran had a history of tendonitis of the right wrist.  According 
to the veteran's April 1998 VA examination, he was diagnosed with 
tendonitis, right thumb and wrist with pain and limitation of 
motion.  

In a January 2002 VA examination report, while the VA examiner 
indicated a diagnosis that stated recurrent tendonitis of the 
"left thumb and wrist," the Board notes that this examiner appears 
to have made a mistake in stating the diagnosis.  Given that this 
examiner at the January 2002 examination reviewed the veteran's 
entire C-file and medical records, noted that the veteran had a 
history of right thumb tendonitis and performed a physical exam 
only on the veteran's right hand, the examiner clearly meant to 
state that the veteran's actual diagnosis was recurrent tendonitis 
of the "right thumb and wrist."  

While the veteran claims that his current tendonitis of the right 
thumb and wrist is related to a right hand injury he sustained in 
service, the evidence of record does not support this contention.  
The veteran describes an injury that occurred in the late 1970s 
while working as an aircraft mechanic in the military.  While he 
and others were lifting an aircraft, the veteran claimed that 
something gave way and all of the weight of the wing landed on his 
right hand.  However, the service medical records are devoid of 
any references to such an incident, and are devoid of any 
complaints or treatment of a right thumb or right wrist problem or 
disorder in service.  The veteran's January 1960 report of medical 
history at the time of induction indicated that he did not ever 
have or presently have bone, joint, or other deformities.  
Furthermore, the medical evidence of record does not show that the 
veteran was treated or diagnosed with tendonitis of the right 
thumb and wrist until December 1997, more than 7 years following 
his discharge from service.  

It is noted that private physician Dr. D. S. and the VA examiner 
who conducted the April 1998 examination do not provide statements 
linking the veteran's tendonitis of the right thumb and wrist to 
an injury in service.  The Board also notes that even if the VA 
examiner from the January 2002 exam meant to state that the 
veteran's diagnosis was recurrent tendonitis of the "right thumb 
and wrist" (instead of tendonitis of the left thumb and wrist), it 
would not change the outcome of the case because, as stated above, 
the service medical records are silent as to a right thumb injury 
or right wrist injury.

The fact that no complaints, treatment or disorders of the right 
thumb or right wrist were found during service, coupled with the 
lack of service medical records documenting a right hand injury, 
combines to outweigh the veteran's contentions.  In short, the 
evidence does not adequately demonstrate that it is at least as 
likely as not that the veteran's current tendonitis of the right 
thumb and wrist resulted from an injury incurred in service. 

In addition, while the veteran contends that his tendonitis of the 
right thumb and wrist began following an injury in service, he is 
not a physician and is not competent to provide evidence requiring 
medical expertise.  He is not competent to link his current 
tendonitis of the right thumb and wrist to a claimed injury in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim of 
service connection for tendonitis of the right thumb and wrist 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for tendonitis of right thumb 
and wrist is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



